NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RAY JAMES,                         )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3979
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara Twine
Thomas, Judge.

Ray James, pro se.


PER CURIAM.

             Affirmed. See §§ 961.02(7), 961.03(1)(b)(1), Fla. Stat. (2018); James v.

State, 241 So. 3d 775 (Fla. 2d DCA 2017) (table decision).



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.